

Exhibit 10(bb)
EXECUTION VERSION


FIRST AMENDMENT dated as of December 14, 2018 (this “Amendment”) to the TERM
LOAN FACILITY AGREEMENT dated as of August 30, 2017 (the “Term Loan Agreement”)
between PITNEY BOWES INC., a corporation duly organized and validly existing
under the laws of the State of Delaware and MUFG BANK, LTD., f/k/a The Bank of
Tokyo­Mitsubishi UFJ, Ltd. (the “Lender”).


WHEREAS, the parties hereto have agreed to amend the Term Loan Agreement as set
forth herein.


NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:


SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the recitals hereto) have the meanings assigned to them in
the Term Loan Agreement.


SECTION 2. Amendment of the Term Loan Facility Agreement. Effective on the
Amendment Effective Date, the first sentence of the definition of “Incorporated
Agreement” in Exhibit A of the Term Loan Agreement is amended in its entirety
and replaced with the following sentence:


“The Credit Agreement dated as of January 6, 2015, as amended by the First
Amendment dated as of May 31, 2017, as further amended by the Second Amendment
dated as of September 1, 2017, and as further amended by the Third Amendment
dated on or about December 14, 2018 among the Borrower, each subsidiary borrower
party thereto from time to time, JPMorgan Chase Bank, N.A., as administrative
agent, and the lenders from time to time party thereto.”


SECTION 3. Representations and Warranties. To induce the Lender to enter into
this Amendment, the Company represents and warrants to the Lender that this
Amendment has been duly authorized, executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.


SECTION 4. Effectiveness. This Amendment shall become effective on the date (the
“Amendment Effective Date”) on which it shall have been executed by the Lender
and the Company.


SECTION 5. [Intentionally omitted].






--------------------------------------------------------------------------------




SECTION 6. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lender under the
Term Loan Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Term Loan Agreement or any other Loan Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect. This Amendment shall apply and be effective only with
respect to the provisions of the Term Loan Agreement specifically referred to
herein. This Amendment shall constitute a Loan Document. On and after the
Amendment Effective Date, any reference to the Term Loan Agreement contained in
the Loan Documents shall mean the Term Loan Agreement as modified hereby.


SECTION 7. Counterparts. This Amendment may be executed in counterparts, all of
which taken together shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.


SECTION 8. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


SECTION 9. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


[Remainder of this page intentionally left blank]






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


PITNEY BOWES INC.,


by


______________________________
Name:
Title:




by


______________________________
Name:
Title:




MUFG BANK, LTD.


by


______________________________
Name:
Title:


























[Signature Page to First Amendment]


